COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JULIET HERRERA,                                §               No. 08-17-00254-CV

                       Appellant,               §                   Appeal from the

 v.                                             §            County Court at Law No. 3

 PAUL RESIGNATO AND PAUL J.                     §             of El Paso County, Texas
 RESIGNATO, DPM, PA,
                                                §               (TC# 2016DCV0274)
                       Appellee.
                                              §
                                            ORDER

        The Court GRANTS the Appellees’ motion to vacate the November 8, 2018 submission

and oral argument setting. The above styled and numbered cause will be rescheduled at a later

date.

        IT IS SO ORDERED this 18th day of September, 2018.


                                                     PER CURIAM

Before Rodriguez, J., Palafox, J., and Larsen, J., (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment